MADDOX, Justice (dissenting).
I would affirm the judgment of the Court of Civil Appeals. As I read the opinion of the majority, it holds that the plaintiff in the trial court failed to show reversible error because the granting of the defendant’s motion to strike her allegations of permanent injury, if error, was harmless since she was allowed to introduce evidence of permanent injury during the trial.
I think the majority has correctly stated the rule of appellate practice to the effect that where one assignment of error relates to two separate and specific rulings of the trial court, the assignment óf error will fail unless each ruling is erroneous. But I think that rule to be inapposite in this proceeding. In the first place, the majority does not hold that the trial court’s ruling on the defendant’s motion to strike plaintiff’s claim of “special damages” is not erroneous, but finds it to be harmless error. I think, therefore, the rule of practice applied is inapplicable.
Furthermore, Rule 45 of the Supreme Court Rules of Practice reads as follows:
“Hereafter no judgment may be reversed or set aside, nor new trial granted by this court or by any other court of this state, in any civil or criminal case on the ground of misdirection of the jury, the giving or refusal of special charges or the improper admission or rejection of evidence, nor for error as to any matter of pleading or procedure, unless in the opinion of the court to which the appeal is taken or application is made, after an examination of the entire cause, it should appear that the error complained of has probably injuriously affected substantial rights of the parties.” [Emphasis added]
Rule 45 is applicable to the Court of Civil Appeals and that court, after an examination of the entire cause, has made a factual determination that the trial court’s granting of defendant’s motion to strike and the trial court’s refusing to allow plaintiff to introduce the mortality tables was error to reverse. In other words, the Court of Civil Appeals has determined that the error was not harmless, and based upon the facts set out in that court’s opinion, I think this determination to be correct under the facts of this case.
The Court of Civil Appeals had a right to look at the entire record of the cause to *412determine whether the court’s ruling on the motion to strike was prejudicial. In view of the fact that the trial court orally told the jury not to award any damages for permanent injury, even though not objected to by the plaintiff, should not prevent the plaintiff from showing error on the part of the trial court for granting the motion to strike. To hold otherwise would mean that the plaintiff, by introducing some evidence of permanent disability (the trial court refused to allow the mortality tables to be introduced and commented at one point that a chiropractor was not qualified to testify about permanent injuries), and failing to object to the oral charge which directed the jury not to award any damages for permanent injury, thereby waived her right to insist that the original ruling on the motion to strike was erroneous. I do not believe the majority opinion correctly states the applicable law and I, therefore, respectfully dissent.
HEFLIN, C. J., and COLEMAN, J., concur.